Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 13-BG-1252

IN RE: JAMES MEANEY, III,
                      Respondent.
Bar Registration No. 352872                              BDN: 325-12

BEFORE:       Beckwith, Associate Judge, and King and Reid, Senior Judges.

                                       ORDER
                                 (FILED - May 7, 2015)

        On consideration of the certified order of the Supreme Court of Tennessee that
administratively suspended respondent, this court’s November 21, 2013, order
suspending respondent pending further order of the court and staying the proceeding
until the Tennessee disciplinary matter was resolved, the certified order of the
Supreme Court of Tennessee that suspended respondent for a period of eleven months
and twenty-nine days, all stayed but for three months subject to conditions, this
court’s January 30, 2015, order vacating the stay and directing respondent to show
cause why reciprocal discipline should not be imposed, and the statement of Bar
Counsel regarding reciprocal discipline, and it appearing that respondent has failed
to file a response to this court’s order to show cause or the affidavit required by D.C.
Bar R. XI, §14 (g), and it further appearing that respondent has been suspended from
the practice of law in the state of Tennessee for more than one year, it is

       ORDERED that James Meaney, III, is hereby suspended from the practice of
law in the District of Columbia for a period of eleven months and twenty-nine days,
all but three months stayed in favor of probation subject to the conditions imposed
by the state of Tennessee. Reinstatement is subject to a fitness requirement. See In
re Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C. 2007)
(rebuttable presumption of identical reciprocal discipline applies to all cases in which
the respondent does not participate). It is
No. 13-BG-1252



      FURTHER ORDERED that for purposes of reinstatement respondent’s period
of suspension will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar. R. XI, § 14 (g).

                                   PER CURIAM